DETAILED ACTION

A response was received on 20 April 2022.  By this response, Claims 1, 4, 5, 7, 19, 12-14, and 17-19 have been amended.  Claim 16 has been canceled.  No new claims have been added.  Claims 1-15 and 17-20 are currently pending in the present application.

Response to Amendment

The amendments to the specification do not clearly comply with the requirement of 37 CFR 1.121(b)(1)(ii) which requires that any deleted text must be shown by being placed within double brackets if strikethrough cannot easily be perceived, noting that double brackets may also be used to show deletion of five or fewer consecutive characters.  See also MPEP § 714 II.B.  At least paragraph 0004 appears to include text (e.g. the numeral “4”) which may be intended to be marked with strikethrough for deletion; however, it is difficult to discern whether such text is, in fact, marked with strikethrough.  This paragraph must be resubmitted in a manner fully compliant with 37 CFR 1.121(b)(1)(ii).
The amendments to the claims do not clearly comply with the requirement of 37 CFR 1.121(c)(2) that amended claims must include markings indicating the changes made relative to the immediate prior version of the claims.  In at least Claim 5, there are empty double brackets in line 2, and therefore, it is not clear what is intended to be deleted from this portion of the claim.  The amendments also do not comply with the requirement of 37 CFR 1.121(c)(4) that no text is to be presented for canceled claims, noting that Claim 16 includes the full text in strikethrough.
For purposes of advancing prosecution and as a courtesy, the amendments have been treated as though they were fully compliant with the provisions of 37 CFR 1.121.  Applicant is reminded that all future amendments must fully comply with the requirements of 37 CFR 1.121, and Applicant is required to resubmit the amendments to paragraph 0004 as noted above.

Response to Arguments

Applicant's arguments filed 20 April 2022 have been fully considered but they are not persuasive.
Regarding the objection to the specification, Applicant argues that the number 2^256 is merely an example and was meant to reflect a very large number which may be necessary in the future (pages 9-10 of the present response).  However, 2^256 bits is approximately 1077 bits.  The total amount of data storage installed in the world was estimated in 2020 to be 6.7 zettabytes, i.e. 6.7x1021 bytes or 5.4x1022 bits.  That is, storing a 2^256 bit number would require 1055 times as much data storage as currently exists in the entire world.  It is clear that the number 2^256 bits is an error in the specification and is a number that cannot practically be used or implemented in current computing technology.
Regarding the rejection of Claims 1-15 and 17-20 under 35 U.S.C. 112(b) as indefinite, and with particular reference to Claim 6, Applicant argues that the activation module and sanitization activation module are distinct (page 10 of the present response).  However, from the standpoint of antecedent reference, when stating “the activation module”, it is not clear to which of the activation modules this limitation is intended to refer.  The unmodified activation module could be referred to as a “device activation module” or a “second activation module” or use another descriptor to more clearly distinguish it from the sanitization activation module.
With reference to Claim 20, Applicant argues that “the chained the flip-flops” clearly refers back to the flip-flops after they were chained (page 10 of the present response).  Applicant appears to misapprehend the rejection, which was due to the grammar of the phrase, not lack of antecedent basis.  It appears that the second “the” should be deleted.
Regarding the rejection of Claims 1-20 under 35 U.S.C. 102(a)(1) as anticipated by Wentz et al, US Patent Application Publication 2020/0356085, and with particular reference to amended independent Claim 1, Applicant argues that Wentz does not disclose verifying data stored in pre-programmed memory (page 11 of the present response, citing Wentz, circuit verifier 104 and paragraphs 0019 and 0069-0071).  However, in additional portions, Wentz does disclose verifying data stored in memory (see, for example, paragraph 0035).  Applicant further argues that Wentz discloses clearing cells or latches that are not used to perform an actual function but to use as a fingerprint (page 12 of the present response, citing Wentz, paragraph 0077).  However, “processing” as claimed is basically any function of a processor or logic circuit, and therefore, clearing memory cells is still erasing data used for processing.  The additional language of “exclusive of the sanitization circuit” is not grammatically clear as to what is actually exclusive of this circuit and not supported by the present specification, and therefore, this portion of the limitation has not been able to be construed for purposes of applying the prior art.
With reference to Claims 3 and 17, Applicant argues that the cited portions of Wentz do not teach or suggest any of the limitations of these claims, although Applicant does not specifically point out what aspects are missing (page 12 of the present response, citing Wentz, paragraphs 0069-0070).  However, to clarify the previously cited portions, it is noted that Wentz does disclose receiving a test input and generating a test output (see abstract and paragraphs 0016, 0061-0062, and 0069-0071, for example) using chained flip-flops (see paragraphs 0077, 0099, for example).
Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below.

Drawings

The objections to the drawings as requiring a prior art label and for failure to comply with 37 CFR 1.84(p)(5) are withdrawn in light of the amendments to the drawings and specification.  The objection to the drawings for informalities is NOT withdrawn because other informalities remain as detailed below.
The drawings are objected to because they include informalities.  In Figure 3, step S370, it appears that “to” should be deleted in “Send to a fingerprint”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The objection to the disclosure for informalities is NOT withdrawn, because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.
The disclosure is objected to because of the following informalities:  
The specification includes minor grammatical and other errors.  For example, in paragraph 0004, line 8 (see page 2 of the present response), “testing 4 404” is unclear; it appears that the first “4” should be deleted.  In paragraph 0022, line 5, reference is made to a number of bits as “2^256”.  This is approximately 10^77, which is a number that cannot practically be used or implemented in current computing technology.  In paragraph 0036, line 1 (see page 2 of the present response), it appears that a space should be inserted in “logicare”.
Appropriate correction is required.  Applicant’s cooperation is again requested in correcting any other errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Independent Claim 1 has been amended to recite “data stored in any pre-programmed memory integrated in the semiconductor device exclusive of the sanitization circuit” and “data stored in at least volatile memory used for processing by the semiconductor device exclusive of the sanitization circuit”.  There appears to no mention in the specification of anything being “exclusive of the sanitization circuit”.  Therefore, there is not proper antecedent basis for the claimed subject matter.  For further detail, see below with reference to the rejection under 35 U.S.C. 112(a) for failure to comply with the written description requirement.

Claim Rejections - 35 USC § 112

The rejection of Claims 1-15 and 17-20 under 35 U.S.C. 112(b) as indefinite is NOT withdrawn, because the amendments have raised new issues, and/or because not all issues have been addressed, as detailed below.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claim 1 has been amended to recite “data stored in any pre-programmed memory integrated in the semiconductor device exclusive of the sanitization circuit” and “data stored in at least volatile memory used for processing by the semiconductor device exclusive of the sanitization circuit”.  Any negative limitation or exclusionary proviso must have basis in the original disclosure.  See MPEP § 2173.05(i).  There appears to no mention in the specification of anything being “exclusive of the sanitization circuit”, and Applicant has not specifically pointed out where support for the amended claims is to be found.  See MPEP § 2163.04.  Therefore, there is not clear written description of the claimed subject matter.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “data stored in any pre-programmed memory integrated in the semiconductor device exclusive of the sanitization circuit” in lines 4-6.  It is not grammatically clear what the phrase “exclusive of the sanitization circuit” is intended to modify.  That is, it is not clear what is exclusive of the sanitization circuit.  Similarly, the claim recites “data stored in at least volatile memory used for processing by the semiconductor device exclusive of the sanitization circuit” in lines 7-9.  It is not grammatically clear what the phrase “exclusive of the sanitization circuit” is intended to modify.  Further, it is not clear what the phrase “used for processing” is intended to modify.  The above ambiguities render the claim indefinite.
Claim 6 recites “an activation module” in line 2.  It is not clear if this is intended to refer to the sanitization activation module of Claim 2 or to a distinct module.
Claim 13 recites “the activation module” in line 1.  It is not clear whether this is intended to refer to the activation module of Claim 6 or the sanitization activation module of Claim 2.
Claim 14 recites “the sanitization circuity” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, and it appears that “circuity” is intended to read either “circuit” or “circuitry”.
Claim 17 recites “capturing a sanitization fingerprint” in lines 5-7 and further steps that result in output of the sanitization fingerprint in lines 9-17.  It is not clear whether the steps of lines 9-17 are intended to be part of the step of capturing the fingerprint or if they are distinct.  This ambiguity renders the claim indefinite.
Claim 20 recites “the chained the flip-flops” in lines 1-2 and in line 3.  This is grammatically unclear and not in proper idiomatic English.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wentz et al, US Patent Application Publication 2020/0356085.
In reference to Claims 1 and 2, Wentz discloses a circuit that includes a memory verification module configured to verify data in pre-programmed memory in a semiconductor device (Figure 1, circuit verifier 104; paragraph 0019; paragraph 0035); a memory eraser module configured to erase data (see paragraph 0077, clearing); an implanted circuitry detection module configured to detect circuitry added to the device (see paragraph 0095, detecting implanted devices); and an activation module configured to operate the device in sanitization mode (paragraph 0070, start-up).
In reference to Claims 3-5 and 15, Wentz further discloses chaining flip-flops, inputting a sanitization challenge, propagating the challenge though the flip-flops, and capturing an output signal fingerprint (see Figure 3; verification input, abstract and paragraphs 0016, 0061-0062, and 0069-0071; flip-flops, paragraphs 0077, 0099, 0108).
In reference to Claims 6-8 and 13, Wentz further discloses activation of the circuit and device and generating a unique identifier (paragraph 0070, start-up; paragraphs 0025-0027, PUFs).
In reference to Claims 9 and 10, Wentz further discloses reading contents of memory and comparing (paragraphs 0035; 0069-0070).
In reference to Claims 11 and 12, Wentz further discloses detecting Trojans added based on power or timing analysis (see paragraph 0065, for example).
In reference to Claim 14, Wentz further discloses confirming the integrity of the semiconductor device (see Figure 3; paragraphs 0069-0070).

Claims 17-20 are directed to methods corresponding to the functions of the circuits of Claims 1-4 and 6 in different combinations, and are rejected by a similar rationale, mutatis mutandis.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishikawa, US Patent 6346822, discloses a circuit using a scan chain of flip-flops to verify operation.
Six, US Patent 6959407, discloses a method that tests flip-flops in a scan chain to be verified.
Na et al, US Patent 9436833, discloses a security circuit that uses a test chain of flip-flops to generate an authentication result.
Jacquet et al, US Patent 10578672, discloses a method that uses a scan chain of flip-flops to verify a circuit.
Lawrence et al, US Patent Application Publication 2008/0201592, discloses an apparatus using a chain of flip flops to compare hashes.
Ito et al, US Patent Application Publication 2010/0169727, discloses a method that performs verification of a circuit using flip-flops.
Gressel et al, US Patent Application Publication 2014/0074719, discloses a system that uses chaining flip flop circuits to authenticate hash values.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492